Order, Supreme Court, New York County (Richard Lowe, III, J.), entered November 20, 2000, which granted defendants’ motions for summary judgment dismissing the complaint for lack of a serious injury as defined by Insurance Law § 5102 (d), unanimously affirmed, without costs.
Defendants met their initial burden of showing that plaintiffs injuries were not serious with medical records generated shortly after the accident objectively showing only soft tissue injuries (see, Gaddy v Eyler, 79 NY2d 955). The unsworn medical report that plaintiff submitted in opposition to the motions and the affirmation from the same doctor that he belatedly submitted in a sur-reply, assuming their competence (but see, Grasso v Angerami, 79 NY2d 813), do not indicate whether any objective tests were performed confirming plaintiffs complaints of pain, the severity of the limitations of motion found upon examination, the time and number of examinations performed prior to that described in the doctor’s affirmation which was conducted during the pendency of the motions 4V2 years after the accident, or the medical treatment rendered since the accident, and are otherwise insufficient to raise an issue of fact as to whether plaintiff sustained a serious injury (compare, Gaddy v Eyler, supra, with Lopez v Senatore, 65 NY2d 1017; see, Licari v Elliott, 57 NY2d 230, 236; Komar v Showers, 227 AD2d 135).
We note again our disapproval of motions being decided without any explanation or reasons being given. Concur — Sullivan, P. J., Rosenberger, Williams, Tom and Friedman, JJ.